Order unanimously affirmed without costs. Memorandum: Family Court was correct in holding that Domestic Relations Law § 75-n and the Uniform Child Custody Jurisdiction Act require that full faith and credit be accorded the Texas judgment awarding custody of the child to petitioner. Because no jurisdictional issue has been raised concerning the validity of the Texas judgment, and because petitioner still resides in Texas, we are without jurisdiction to modify that custody determination (see, 28 USC § 1738A; Capobianco v Willis, 171 AD2d 834, 835). (Appeal from Order of Erie County Family Court, Honan, J.—Custody.) Present—Denman, P. J., Pine, Balio, Lawton and Doerr, JJ.